      3:20-cv-02930-JMC         Date Filed 03/26/21       Entry Number 51        Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  COLUMBIA DIVISION

                                    )
                                    )
                                    )                       Case No.: 3:20-mn-02972-JMC
IN RE: BLACKBAUD, INC.,             )
CUSTOMER DATA BREACH                )                                 MDL No. 2972
LITIGATION                          )
                                    )                 CASE MANAGEMENT ORDER NO. 7A
                                    )                 (FORENSIC REPORT PRODUCTION)
                                    )
____________________________________)

THIS DOCUMENT RELATES TO: ALL ACTIONS

       Before the court is an issue that arose during the recent March 19, 2021 Status Conference

Hearing regarding the timeliness of disclosing the forensic report, which Defendant has in its

possession. (See ECF Nos. 52, 53 at 1-2.) During the hearing, Defendant agreed to produce the

forensic report but insisted it should not be provided until a later date, particularly until after

Plaintiffs filed the consolidated complaint. The court heard arguments from the parties on this

matter. After consideration, the court ORDERS that Defendant shall produce to Plaintiffs the

forensic report at issue within twenty-four (24) hours of the entry of this Order.1




1
  The court observes that other courts handling cases involving multi-district litigation have
ordered the production of discovery before a consolidated complaint was filed. See In re: Marriott
Int’l Customer Data Security Breach Litig., No. 19-md-2879, ECF No. 279 at 5 (D. Md. 2019); In
re: Wawa, Inc. Data Breach Litig., No. 2:19-cv-06019-GEKP, ECF No. 119 at 5-6 (E.D. Pa. 2020);
In re Qualcomm Antitrust Litig., No. 17-md-02773-LHK, ECF No. 36 at 1-2 (N.D. Cal. 2017); In
re Toyota Motor Corp. Unintended Acceleration Mktg., Sales, Practices, and Prods. Liab. Litig.,
No. 8:10-ml-012151, ECF No. 180 at 2 (C.D. Cal. 2010); In re Volkswagen, No. 15-md-02672,
ECF No. 1252 at 3 (N.D. Cal. 2016).
                                                 1
     3:20-cv-02930-JMC     Date Filed 03/26/21     Entry Number 51          Page 2 of 2




      IT IS SO ORDERED.




                                             United States District Judge
March 26, 2021
Columbia, South Carolina




                                         2
